Title: To Benjamin Franklin from John Paul Jones, 23 September 1784
From: Jones, John Paul
To: Franklin, Benjamin


				
					Sir,
					Paris September 23d. 1784
				
				I return you enclosed the Letter addressed to you by John Jackson Pilot of Hull, dated at Hull the 16th. of October 1780.

The Certificate joined with that Letter is (at least in substance) a Copy of the one I gave him at the Texel after his Arm had been amputated and he had recovered. It does not however I observe take notice that a second Pilot Boat came off from the Spurn immediately after that belonging to Jackson. I had occasion to detain both those Boats, and it was onboard the second that the Partner of Jackson embarked from the Bon Homme Richard before the Action with the Serapis. The Second Lieutenant of the Bon Homme Richard was, with Twenty Men, all the time of the Battle onboard Jackson’s Pilot Boat at a distance. And when I found it impossible to prevent the Bon Homme Richard from Sinking, Jackson’s Pilot Boat was of singular Service in saving the Men, particularly the Wounded; some of whom I am persuaded would have been Drowned had I been without that means of Saving them.
				Humanity and Justice require that I should earnestly recommend that unfortunate Man John Jackson for a Reward for the important Service he performed and the great loss and Suffering he sustained. I thought and I think still he merited half Pay

as a Pilot in the Service of the United States, which I believe is Six Dollars per Month.
				I have the honor, with great Esteem and Respect, Sir, your Excellency’s most obedient and most humble Servant
				
					J Paul Jones
					His Excellency B. Franklin Esqr. Minister Plenipotentiary of the United States of America at the Court of France
				
			